Dismissed and Memorandum Opinion filed April 12, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00278-CR
                                    ____________

                   HERNAN SANTAMARIA VALERIO, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 412th District Court
                              Brazoria County, Texas
                            Trial Court Cause No. 64810


                             MEMORANDUM OPINION

        After a plea of guilty, appellant was convicted of the offense of possession of a
controlled substance and sentenced to 12 years in prison on January 12, 2012. No timely
motion for new trial was filed. Appellant’s notice of appeal was not filed until March 9,
2012.

        A defendant’s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App. P.
26.2(a)(1). A notice of appeal which complies with the requirements of Texas Rule of
Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction. Slaton v.
State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a
court of appeals does not obtain jurisdiction to address the merits of the appeal. Under
those circumstances it can take no action other than to dismiss the appeal. Id.

      Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Frost, Seymore, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2